DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 57-79 responded on April 06, 2022 are pending,  claims 67 are amended.
Response to Arguments
Applicant’s arguments, see pg. 12, filed April 06, 2022, with respect to claim 67 have been fully considered and are persuasive.  The objection of January 11 2022 has been withdrawn. 
Applicant's arguments, see pg. 16-17, filed April 06, 2022, with respect to the rejection(s) of claim(s) 57, 71, 74 and 77 under 35 USC § 102 have been fully considered but they are not persuasive. Applicant argued that Akkarakaran's SR bits is not "SR ID is associated with the logical channel [that has data to  transmit and has triggered a SR]". Akkarakaran discloses the UE may map a subset of group SR status combinations to bit combinations of the reduced number of SR bits (i.e. SR ID) representing the one or more groups of SR opportunities to the UCI for transmission on the resources allocated to the UCI for the PUCCH, the method further includes identifying a subset of the plurality of SR opportunities for transmission, partitioning the subset into one or more groups of SR opportunities in [0009-10]. Since UE has mapped a subset of group SR combinations to bit combinations of the reduced number of SR bits (i.e. SR ID) and identifying a subset of the plurality of SR opportunities for transmission, the SR is for sure to transmit data. Akkarakaran further discloses to the scheduled entity may transmit one or more SR bits representing the one or more groups of SR opportunities to the scheduling entity on a single UL resource allocated to the scheduled entity. The one or more SR bits represents at least two of the SR opportunities. In some examples, the scheduled entity may generate a respective single bit for each group of SR opportunities and either transmit all of the SR bits together on one of the UL resources allocated to one of the SR opportunities in the subset or may append the SR bits to other uplink control information (UCI) scheduled for transmission within the same time period and transmit the combined UL information (UCI+SR) within the UL resource allocated to the UCL in [0148]. The argument directed to table 1 disclosing a unique SR ID encoding method to an UCI. However, this feature does not positively recite in the claim. 
Applicant pointed out on pg. 14 a direct indication of SR ID is only added to this UCI in slots n, n+6, and n+10 in Fig. 5 of specification and pg. 16 "the scheduling entity may not necessarily know which logical channel actually have data to transmit. However, SR ID 2 is shown on slot n+1 and n+11. Therefore, it gives triggering SR ID not only data to transmit, also no data to transmit.  The argument regarding Akkarakaran discloses transmit a negative SR for no data in [0092] is not persuasive.     
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 57-64, 71-73, 74-75 and 77-78 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Akkarakaran et al. (US 2019/0230690 A1, Provisional application No. 62/621,040, filed on Jan 23 2018, hereinafter "Akkarakaran").
Regarding claim 57, Akkarakaran discloses a method, performed by a wireless device, of uplink control signaling to a network node in a wireless communication network, the method comprising:
triggering a Scheduling Request (SR) corresponding to a logical channel having data to transmit (Akkarakaran, [0010] determining that respective resources allocated to each of a plurality of scheduling request (SR) opportunities are within a same time period, in which the SR opportunities each correspond to a respective one of a plurality of logical channels);
mapping a Scheduling Request ID associated with the logical channel to one or more Physical Uplink Control Channel (PUCCH) resources (Akkarakaran, [0009-10] the UE may map a subset of group SR status combinations to bit combinations of the reduced number of SR bits (i.e. SR ID) representing the one or more groups of SR opportunities to the UCI for transmission on the resources allocated to the UCI for the PUCCH, the method further includes identifying a subset of the plurality of SR opportunities for transmission, partitioning the subset into one or more groups of SR opportunities);
in response to a mapped SR PUCCH resource overlapping with a PUCCH carrying uplink control information (UCI), encoding an indication of the Scheduling Request ID directly in the UCI (Akkarakaran, [0009-10] the UE may append the one or more SR bits (i.e. SR ID) representing the one or more groups of SR opportunities to the UCI for transmission on the resources allocated to the UCI for the PUCCH, the method further includes identifying a subset of the plurality of SR (i.e. SR ID) opportunities for transmission, partitioning the subset into one or more groups of SR opportunities as well as [0148] append the SR bits to other uplink control information (UCI) scheduled for transmission); and
transmitting to the network node, on the PUCCH, the UCI including the Scheduling Request ID indication (Akkarakaran, [0008] transmit to base station the SR opportunities overlap with a resource allocation for other uplink control information (UCI) in a physical uplink control channel (PUCCH)). 
 	Regarding claim 58, Akkarakaran discloses wherein the UCI transmission is on PUCCH format 2 or 3 or 4, and wherein the Scheduling Request ID comprises X bits added to the UCI transmission on PUCCH (Akkarakaran, [0103] the selected SRO resource may utilize PUCCH format 2, 3, or 4; the UE may then generate a single SR bit representing both SRO-1 and SRO-2 and a single bit representing SRO-4).
	Regarding claim 59, Akkarakaran discloses wherein the X bits comprise a bitmap of M bits, where M is the number of Scheduling Request IDs configured at the wireless device, and wherein a predetermined state of a bit in the bitmap indicates the Scheduling Request ID associated with a corresponding logical channel having data to transmit (Akkarakaran, [0104] the UE may generate an SR bit field including the multiple SR bits and map between a given SRO group and a particular SR bit (bit location) in the SR bit field (i.e. bitmap)).
	Regarding claim 60, Akkarakaran discloses wherein X = ceil (log2 (M + 1)) where M is the number of Scheduling Request IDs configured at the wireless device (Akkarakaran, [0119] the scheduled entity may need only to identify the positive SROG to the scheduling entity. Accordingly, the scheduled entity may need only M=ceil(log2N+1)) SR bits, N is the group number). 
	Regarding claim 61, Akkarakaran discloses wherein, if SRs are triggered for multiple logical channels, the X bits indicate the Scheduling Request ID associated with the highest priority logical channel for which a SR is triggered (Akkarakaran, [0104] a UE may assign a priority for a given group of SROs as the maximum priority of the associated logical channels for that group).
	Regarding claim 62, Akkarakaran discloses wherein the X bits comprise a bitmap of L bits, where L is the number of Scheduling Request IDs configured at the wireless device for which their corresponding configured SR PUCCH resources have transmission occasions in a slot where the UCI transmission occurs, and wherein a predetermined state of a bit in the bitmap indicates the Scheduling Request ID associated with a corresponding logical channel having data to transmit (Akkarakaran, [0104] there are multiple SR bits generated one for each of the groups within T, the UE may map the respective SRO groups to SR bit locations in an SR bit field to be appended to or concatenated with UCI based on one or more parameters or factors. Examples of such parameters or factors may include the respective priorities of each of the SRO groups, the resources allocated to the SROs in each of the SRO groups, or any other suitable parameter or factor).
Regarding claim 63, Akkarakaran discloses wherein X = ceil (log2 (L + 1)) where L is the number of Scheduling Request IDs configured at the wireless device for which their corresponding configured SR PUCCH resources have transmission occasions in a slot where the UCI transmission occurs (Akkarakaran, [0119] the scheduled entity may need only to identify the positive SROG to the scheduling entity. Accordingly, the scheduled entity may need only M=ceil(log2N+1)) SR bits, N is the group number, partially or completely overlapping in time, within the same slot or within a time duration threshold of one another).
Regarding claim 64, Akkarakaran discloses wherein, if SRs are triggered for multiple logical channels, the X bits indicate the Scheduling Request ID associated with the highest priority logical channel for which a SR is triggered (Akkarakaran, [0104] a UE may assign a priority for a given group of SROs as the maximum priority of the associated logical channels for that group).
Regarding claims 71-73, these claims recite "a wireless device operative to perform uplink control signaling to a network node in a wireless communication network" (Akkarakaran, Fig. 6 106, Fig. 12 1204 1210) that disclose similar steps as recited by the method of claims 57-59, thus are rejected with the same rationale applied against claims 57-59 as presented above.
	Regarding claim 74, Akkarakaran discloses a method, performed by a node operative in a wireless communication network, of receiving and processing uplink control signaling from a wireless device, the method comprising:
receiving from the wireless device a Physical Uplink Control Channel (PUCCH) transmission of Uplink Control Information (UCI) including a direct indication of at least one Scheduling Request ID identifying a logical channel having data to transmit (Akkarakaran, [0008] The base station may then either allocate uplink resources for each of the logical channels associated with the group of SR opportunities or may access other information, such as a buffer status report (BSR), to determine which logical channels associated with the group of SR opportunities should have uplink resources allocated); and extracting the indication of the Scheduling Request ID to identify the logical channel (Akkarakaran, [0008] determine which logical channels associated with the group of SR opportunities should have uplink resources allocated).
	Regarding claim 75, Akkarakaran discloses wherein the UCI transmission is on PUCCH format 2 or 3 or 4, and wherein the Scheduling Request ID comprises X bits added to the UCI transmission on PUCCH (Akkarakaran, [0103]the selected SRO resource may implicitly use a different PUCCH transmission format, the selected SRO resource may utilize PUCCH format 2, 3, or 4; the UE may then generate a single SR bit representing both SRO-1 and SRO-2 and a single bit representing SRO-4).
Regarding claims 77-78, these claims recite "a network node operative in a wireless communication network and operative to receive and process uplink control signaling transmitted by a wireless device" (Akkarakaran, Fig. 6 108, Fig. 13 1304 1310) that disclose similar steps as recited by the method of claims 74-75, thus are rejected with the same rationale applied against claims 74-75 as presented above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65-70, 76 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2019/0230690 A1, Provisional application No. 62/621,040, filed on Jan 23 2018, hereinafter "Akkarakaran") in view of Yin et al. (US 2020/0374085 A1, Provisional application No. 62/631,306 , filed on Feb 15  2018, hereinafter "Yin").
Regarding claim 65, Akkarakaran discloses wherein Scheduling Request ID identifies a logical channel having a highest priority among logical channels having data to transmit, or a group of logical channels having a highest priority among groups of logical channels having data to transmit (Akkarakaran, [0085] if a UE has data for transmission for both traffic types, and the respective SR transmission opportunities for each traffic type overlap in time, the UE may select the SR that corresponds to the highest priority logical channel for which a positive SR (e.g., a request for resources for an uplink grant) is to be sent), but does not explicitly wherein encoding an indication of the Scheduling Request ID directly in the UCI comprises transmitting HARQ-ACK on PUCCH format 0 resource of the HARQ-ACK-only bits, where an initial cyclic shift for 2-bits is increased by X1 and an initial cyclic shift for 1-bit is increased by X2.
Yin from the same field of endeavor discloses wherein encoding an indication of the Scheduling Request ID directly in the UCI comprises transmitting HARQ-ACK on PUCCH format 0 resource of the HARQ-ACK-only bits, where an initial cyclic shift for 2-bits is increased by X1 and an initial cyclic shift for 1-bit is increased by X2 (Yin, [0077-78] In a first case, HARQ - ACK reporting may be implemented with PUCCH Format 0; The mapping of ACK and NACK to cyclic shifts may be based on the index of initial cyclic shift of the HARQ - ACK only (CSinitial) and a fixed mapping pattern as given in Table 2 and Table 3 below corresponding to 1 and 2 bits HARQ - ACK, respectively).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified scheduling requests disclosed by Akkarakaran and HARQ - ACK and SR transmission on NR PUCCH disclosed by Yin with a motivation to make this modification in order to improve communication flexibility and efficiency may be beneficial (Yin, [0005]).
Regarding claim 66, Akkarakaran does not explicitly disclose wherein X1 = 1 and X2 = 3.
Yin from the same field of endeavor discloses wherein X1 = 1 and X2 = 3 (Yin, [0078] The mapping of ACK and NACK to cyclic shifts may be based on the index of initial cyclic shift of the HARQ - ACK only (CSinitial) and a fixed mapping pattern as given in Table 2 and Table 3 below corresponding to 1 and 2 bits HARQ - ACK, respectively).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified scheduling requests disclosed by Akkarakaran and HARQ - ACK and SR transmission on NR PUCCH disclosed by Yin with a motivation to make this modification in order to improve communication flexibility and efficiency may be beneficial (Yin, [0005]).
Regarding claim 67, Akkarakaran discloses wherein Scheduling Request ID identifies a logical channel having a second highest priority among logical channels having data to transmit, or a group of logical channels having a second highest priority among groups of logical channels having data to transmit and the highest priority logical channel or group of logical channels, respectively, does not have data to transmit, (Akkarakaran, [0085, 95] if a UE has data for transmission for both traffic types, and the respective SR transmission opportunities for each traffic type overlap in time, the UE may select the SR that corresponds to the highest priority logical channel for which a positive SR (e.g., a request for resources for an uplink grant) is to be sent, the UE may group together SR opportunities based on the respective priorities of each of the logical channels), but does not explicitly wherein encoding an indication of the Scheduling Request ID directly in the UCI comprises transmitting HARQ-ACK on PUCCH format 0 resource of the HARQ-ACK-only bits, where an initial cyclic shift for 2-bits is increased by Y1 and an initial cyclic shift for 1-bit is increased by Y2.
Yin from the same field of endeavor discloses wherein encoding an indication of the Scheduling Request ID directly in the UCI comprises transmitting HARQ-ACK on PUCCH format 0 resource of the HARQ-ACK-only bits, where an initial cyclic shift for 2-bits is increased by Y1 and an initial cyclic shift for 1-bit is increased by Y2 (Yin, [0077-78] In a first case, HARQ - ACK reporting may be implemented with PUCCH Format 0; The mapping of ACK and NACK to cyclic shifts may be based on the index of initial cyclic shift of the HARQ - ACK only (CSinitial) and a fixed mapping pattern as given in Table 2 and Table 3 below corresponding to 1 and 2 bits HARQ - ACK, respectively).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified scheduling requests disclosed by Akkarakaran and HARQ - ACK and SR transmission on NR PUCCH disclosed by Yin with a motivation to make this modification in order to improve communication flexibility and efficiency may be beneficial (Yin, [0005]).
Regarding claim 68, Akkarakaran does not explicitly disclose wherein Y1 = 2 and Y2 = 4.
Yin from the same field of endeavor discloses wherein Y1 = 1 and Y2 = 3 (Yin, [0078] The mapping of ACK and NACK to cyclic shifts may be based on the index of initial cyclic shift of the HARQ - ACK only (CSinitial) and a fixed mapping pattern as given in Table 2 and Table 3 below corresponding to 1 and 2 bits HARQ - ACK, respectively).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified scheduling requests disclosed by Akkarakaran and HARQ - ACK and SR transmission on NR PUCCH disclosed by Yin with a motivation to make this modification in order to improve communication flexibility and efficiency may be beneficial (Yin, [0005]).
Regarding claim 69, Akkarakaran does not explicitly disclose wherein a PUCCH format is configured to only carry one bit, and wherein encoding an indication of the Scheduling Request ID directly in the UCI comprises transmitting HARQ-ACK on PUCCH format 0 resource of the HARQ-ACK-only bits using up to five cyclic shifts to indicate up to five Scheduling Request IDs or five groups of Scheduling Request IDs.
Yin from the same field of endeavor discloses wherein a PUCCH format is configured to only carry one bit, and wherein encoding an indication of the Scheduling Request ID directly in the UCI comprises transmitting HARQ-ACK on PUCCH format 0 resource of the HARQ-ACK-only bits using up to five cyclic shifts to indicate up to five Scheduling Request IDs or five groups of Scheduling Request IDs (Yin, [0082] in case of 1 bit HARQ - ACK , there are 5 available cyclic shifts between the two HARQ – ACK states, a maximum of 5 SR configurations may be differentiated by applying different cyclic shift offset values over the cyclic shift for HARQ - ACK values).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified scheduling requests disclosed by Akkarakaran and HARQ - ACK and SR transmission on NR PUCCH disclosed by Yin with a motivation to make this modification in order to improve communication flexibility and efficiency may be beneficial (Yin, [0005]).
Regarding claim 70, Akkarakaran does not explicitly disclose wherein a PUCCH format is configured to only carry one bit, and wherein encoding an indication of the Scheduling Request ID directly in the UCI comprises transmitting HARQ-ACK on PUCCH format O resource of the HARQ-ACK-only bits using up to three cyclic shifts to indicate up to three Scheduling Request IDs or three groups of Scheduling Request IDs by using cyclic shifts as indicated in the following table:

    PNG
    media_image1.png
    227
    700
    media_image1.png
    Greyscale

	
where SR ID 2 has the highest priority;
SR ID 0 has the lowest priority;
a '1' indicates SR has been triggered;
a '0' indicates SR has not been triggered; and
a 'X' can indicate a 1 or 0.
Yin from the same field of endeavor discloses disclose wherein a PUCCH format is configured to only carry one bit, and wherein encoding an indication of the Scheduling Request ID directly in the UCI comprises transmitting HARQ-ACK on PUCCH format O resource of the HARQ-ACK-only bits using up to three cyclic shifts to indicate up to three Scheduling Request IDs or three groups of Scheduling Request IDs by using cyclic shifts as indicated in the following table:

    PNG
    media_image1.png
    227
    700
    media_image1.png
    Greyscale

	
where SR ID 2 has the highest priority;
SR ID 0 has the lowest priority;
a '1' indicates SR has been triggered;
a '0' indicates SR has not been triggered; and
a 'X' can indicate a 1 or 0 (Yin, [0082]table 4 in case of 1 bit HARQ - ACK , there are 5 available cyclic shifts between the two HARQ – ACK states, a maximum of 5 SR configurations may be differentiated by applying different cyclic shift offset values over the cyclic shift for HARQ - ACK values; assume there are K ( K = 5 ) SR HARQ - ACK. Therefore, assume there are K(K = 5 ) SR
configurations overlaps with a PUCCH format O resource for HARQ - ACK feedback , for the kth ( where k = 0,1 , ... K - 1 ), UE may support only 3 cyclic shift values in the middle of the cyclic shifts for HARQ ACK values).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified scheduling requests disclosed by Akkarakaran and HARQ - ACK and SR transmission on NR PUCCH disclosed by Yin with a motivation to make this modification in order to improve communication flexibility and efficiency may be beneficial (Yin, [0005]).
Regarding claims 76 and 79, Akkarakaran discloses wherein a PUCCH format is configured to only carry one bit (Akkarakaran, [0093] including one bit, with its value determined by whether the SR to be sent is positive or negative, any such ambiguity can be relieved, and the scheduling entity can be certain how many bits to expect, at least with respect to the SR transmissions), but does not explicitly disclose wherein the indication of the Scheduling Request ID is encoded directly in the UCI by the wireless device transmitting HARQ-ACK on PUCCH format 0 resource of the HARQ-ACK-only bits using up to five cyclic shifts to indicate up to five Scheduling Request IDs or five groups of Scheduling Request IDs.
Yin from the same field of endeavor discloses wherein the indication of the Scheduling Request ID is encoded directly in the UCI by the wireless device transmitting HARQ-ACK on PUCCH format 0 resource of the HARQ-ACK-only bits using up to five cyclic shifts to indicate up to five Scheduling Request IDs or five groups of Scheduling Request IDs (Yin, [0077-78, 82] In a first case, HARQ - ACK reporting may be implemented with PUCCH Format 0; The mapping of ACK and NACK to cyclic shifts may be based on the index of initial cyclic shift of the HARQ - ACK only (CSinitial) and in case of 1 bit HARQ - ACK , there are 5 available cyclic shifts between the two HARQ – ACK states, a maximum of 5 SR configurations may be differentiated by applying different cyclic shift offset values over the cyclic shift for HARQ - ACK values; assume there are K ( K = 5 ) SR HARQ - ACK. Therefore, assume there are K(K = 5 ) SR configurations overlaps with a PUCCH format 0 resource for HARQ - ACK feedback , for the kth ( where k = 0,1 , ... K - 1 ), UE may support only 3 cyclic shift values in the middle of the cyclic shifts for HARQ ACK values).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified scheduling requests disclosed by Akkarakaran and HARQ - ACK and SR transmission on NR PUCCH disclosed by Yin with a motivation to make this modification in order to improve communication flexibility and efficiency may be beneficial (Yin, [0005]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415